    Case: 1:18-cv-05612 Document #: 98 Filed: 02/18/21 Page 1 of 2 PageID #:471



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ISAIAH I. BRADY,

                                   Plaintiff,             Case Number: 18-cv-5612

          vs.                                             Judge: Franklin U. Valderrama

  WEXFORD HEALTH SOURCES, INC.,                           Magistrate Judge: Heather K. McShain
  GHALIAH OBAISI, as Independent Executor of
  the Estate of Saleh Obaisi, JANE DOE “NURSE
  LYDIA”, UNKNOWN HEALTH CARE UNIT
  ADMINISTRATOR, and JOHN DOE
  CORRECTIONAL OFFICER

                                   Defendants.

                                       JOINT STATUS REPORT

       Pursuant to the Court’s January 5, 2021 Minute Entry (Dkt. 95), plaintiff Isaiah I. Brady

(“plaintiff”) and defendants Wexford Health Sources, Inc. (“Wexford”) and Ghaliah Obaisi, as

Independent Executor of the Estate of Saleh Obaisi, collectively known as “the parties,” hereby

submit this Joint Status Report.

                                      STATUS OF DISCOVERY

       The parties are working to advance discovery. Plaintiff has noticed for deposition fact

witnesses currently employed by Wexford, as well as a representative from Wexford pursuant to

Fed. R. Civ. P. 30(b)(6). Defendant has been working to schedule the deposition of plaintiff, who

currently is in the custody of the Illinois Department of Corrections (“IDOC”). The parties met and
conferred regarding the adequacy of defendants’ discovery responses and the scheduling of

depositions by both sides. Following that conference, the parties agreed to submit an Agreed

Confidentiality Order to the Court for consideration, and that submission is now in progress.

Additionally, the parties agreed to file a Joint Motion to Extend Case Management Order Deadlines

(Dkt. 96) given the logistics of scheduling plaintiffs’ deposition during COVID and other scheduling

limitations. The Court entered an Order on February 5, 2021 adopting the proposed revised schedule

(Dkt. 97). The parties are now working to proceed with these initial depositions in late March to

early April.
     Case: 1:18-cv-05612 Document #: 98 Filed: 02/18/21 Page 2 of 2 PageID #:472




        Plaintiff also has served IDOC with a subpoena requesting documents and expects to receive

a response from IDOC in early March 2021.

                           STATUS OF SETTLEMENT DISCUSSIONS

        To date, the parties have not yet engaged in formal settlement discussions, but have

referenced the issue informally. Based on those informal discussions, the parties do not believe a

formal settlement process would be productive at this stage of litigation.

                OTHER ISSUES TO BE BROUGHT TO THE COURT’S ATTENTION

        The parties are not aware of any other issues that need to be brought to the Court’s attention
at this time.


 Dated: January 18, 2021                            /s/ Terrence J. Truax
                                                    Terrence J. Truax
                                                    Michael J. DeMar
                                                    JENNER & BLOCK LLP
                                                    353 N. Clark Street
                                                    Chicago, Illinois 60654
                                                    Telephone: 312 923-2738
                                                    Facsimile: 312 840-7738
                                                    TTruax@jenner.com
                                                    MDeMar@jenner.com
                                                    Attorney(s) for Isaiah I. Brady


                                                    /s/ Sandra L. Byrd
                                                    Matthew H. Weller
                                                    Sandra Lynn Byrd
                                                    Brett R. Furmanksi
                                                    CASSIDAY SCHADE LLP
                                                    222 West Adams Street, Suite 2900
                                                    Chicago, Illinois 60606
                                                    Telephone: 312 641-3100
                                                    Facsimile: 312 444-1669
                                                    MWeller@cassiday.com
                                                    SByrd@cassiday.com
                                                    BFurmanski@cassiday.com
                                                    Attorney(s) for Wexford Health Sources, Inc.




                                                   2
